DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, at line 7, the phrase “for each type” renders the claims indefinite because it is unclear what the “type” is referencing. Is the “type” the type of connector or type of charging equipment?
In claim 12, at line 2, the phrase “the guide information” renders the claims indefinite because it lacks antecedent basis.
Claim 12 is further rejected for it dependency from rejected base claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims and 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2014/0049214 to Chang et al. (“Chang”).
As to claim 9, a charging connector control system (Fig. 1: 1), comprising: a vehicle control unit (¶ 0004. EV charging dock.); and a charging control unit of a charging equipment (Fig. 1: 102) for supplying a control signal for charging to the vehicle control unit through a charging connector (Intended use is not given patentable weight. MPEP § 2111.04. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114. In any event, see ¶ 0031), and changing the control signal to a normal control signal by controlling a variable resistor disposed in the charging connector to transmit it to the vehicle control unit (Intended use is not given patentable weight. MPEP § 2111.04. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114. In any event, see ¶ 0031, 0034).
As to independent claim 11, a charging connector control system (Fig. 1: 1), comprising: a charging control unit of a charging equipment for supplying a control signal (Fig. 1: 102) for charging ; and a vehicle control unit (¶ 0004. EV charging dock.) for changing the control signal to a normal control signal according to the connection or the removal of a charging connector for connecting the charging equipment and a vehicle (Intended use is not given patentable weight. MPEP § 2111.04. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114. In any event, see ¶ 0031, 0034), wherein the charging connector has a different resistance value for each type (Insofar as the limitation is understood, ¶ 0031, 0034).
Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and amended to overcome any applicable 112 rejection set forth above. 
Claims 1-8 and 13-20 are allowed because the prior art of record does not teach or suggest a charging connector control system or method having the combinations of limitations recited in either independent claim 1 or 13, and particularly limitations directed to a vehicle control unit configured to change a sensing control signal to a normal control signal by executing a variable resistor control based on whether the sensing control signal is normal. 
Claims 10 and 12 would be allowable if amended in the manner above because the prior art does not teach or suggest a system having the combinations of limitations required by and recited in claims 10 or 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851